J-A22014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EMUEL C. HENLEY                            :
                                               :
                       Appellant               :     No. 930 WDA 2021

               Appeal from the PCRA Order Entered July 15, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0001083-1999


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                           FILED: SEPTEMBER 19, 2022

        Appellant, Emuel C. Henley, appeals pro se from the order entered on

July 15, 2022, which dismissed his serial petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        Appellant was convicted of first-degree murder and, on November 16,

2000, the trial court sentenced Appellant to serve the mandatory term of life

in prison. This Court affirmed Appellant’s judgment of sentence on September

29, 2006; the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal on June 25, 2007. Commonwealth v. Henley, 909 A.2d

352 (Pa. Super. 2006) (en banc), appeal denied, 927 A.2d 623 (Pa. 2007).

        The PCRA court thoroughly summarized the lengthy procedural posture

related to Appellant’s PCRA petitions:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22014-22


       [Appellant] filed a [timely, first] PCRA petition on October 1,
       2007 [and counsel] . . . was appointed to represent [him.
       However, in November 2009, court-appointed counsel filed a
       motion to withdraw and a no-merit letter pursuant to
       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
       Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)
       (en banc). Although the PCRA court initially granted counsel
       permission to withdraw and dismissed Appellant’s PCRA
       petition, the Pennsylvania Superior Court later vacated the
       PCRA court’s order on May 8, 2012,] due to PCRA counsel’s
       failure to address all issues raised by [Appellant] in his pro
       se PCRA petition. Commonwealth v. Henley, 50 A.3d 237
       (Pa. Super. 2012). . . .

       [Following remand, Appellant filed a pro se PCRA petition and
       the PCRA court appointed new counsel to represent
       Appellant]. On December 14, 2016, the PCRA court entered
       an order directing [Appellant to] file an amended PCRA
       petition within 30 days and [that] “[f]ailure to do so will result
       in dismissal of the Petition without a hearing.” . . . [Appellant
       did not file the amended petition as directed and, on February
       6, 2017, the PCRA court finally dismissed Appellant’s first
       PCRA petition. PCRA Court Order, 2/6/17, at 1-2]. . . .

       On February 28, 2017, [Appellant] filed Objections to Court
       Order Dismissing [PCRA] Appeal in which he alleged that
       counsel was ineffective for not filing an amended PCRA
       petition and sought restoration of [his] PCRA rights and [the]
       appointment of new counsel. [The PCRA court denied this
       petition and Appellant did not file a notice of appeal from the
       PCRA court’s order. See, e.g., PCRA Court Order, 6/14/19,
       at 1-2]. On March 1, 2017, [Appellant] filed the same
       application in the Superior Court at 21 WDM 2017. On March
       10, 2017, the Superior Court denied the application as there
       was no pending appeal and did not have jurisdiction. . . .

       On May 17, 2018 [Appellant] filed a Motion for Statement in
       Absence of Transcript. On December 7, 2018, [Appellant]
       filed a Motion to Receive New Counsel and Restore Appellate
       Rights and Have Ruling on Motion for Statement in Absence
       of Transcript which was denied by order dated February 19,
       2019. [Again, Appellant did not file a notice of appeal from
       the PCRA court’s denial order]. . . .


                                     -2-
J-A22014-22


        On March 8, 2019, [Appellant], filed Objections to Court
        Order. On March 29, 2019, [Appellant] filed a Motion for
        Ineffective Assistance of Counsel. On June 6, 2019,
        [Appellant] filed Objections to Court Order Dismissing [PCRA]
        Appeal regarding the Order dated February 6, 2017. On June
        13, 2019, the objections were overruled [and Appellant did
        not file a notice of appeal from the PCRA court’s order]. . . .

        On June 24 and July 1, 2019 [Appellant] again filed
        applications for relief in the Superior Court at 21 WDM 2017
        that were denied on June 28, and July 3, respectively.
        [Appellant’s] notice of appeal which he filed with the Superior
        Court with his July 1, 2019 application was forwarded to the
        [PCRA] court for processing and was docketed at 1048 WDA
        2019 on July 17, 2019. The [PCRA] court filed an opinion on
        July 29, 2019 finding the appeal untimely and the appeal was
        subsequently quashed as untimely by the Superior Court on
        October 10, 2019. [See Order, 1048 WDA 2019, at 1].

        On July 15, 2019[, Appellant] filed a pro se PCRA petition and
        on October 8, 2019 an amended PCRA petition, which are the
        petitions that are the subject of this appeal. . . . [These
        petitions constitute serial petitions for post-conviction
        collateral relief under the PCRA]. On September 29, 2020,
        [the PCRA] court issued a notice of intent to dismiss [the]
        PCRA [petition]. On October 19, 2020, [Appellant filed a pro
        se] response to the notice of intent to dismiss. . . .

        [O]n March 2, 2021, counsel was appointed to review this
        matter further on behalf of [Appellant]. Counsel filed a
        motion to withdraw and [a] Turner/Finley [no-merit] letter
        and brief on March 22, 2021[,] to which [Appellant] filed
        objections on April 19, 2021. . . .

        On June 29, 2021 following review of the entire record[, the
        PCRA court issued an order that granted counsel’s motion for
        leave to withdraw and notified Appellant that it intended to
        dismiss his serial PCRA petition in 20 days, without holding a
        hearing. See PCRA Court Order, 6/29/21, at 1; see also
        Pa.R.Crim.P. 907(1).     The PCRA court finally dismissed
        Appellant’s PCRA petition on July 15, 2021 and Appellant filed
        a timely notice of appeal].

PCRA Court Opinion, 12/31/21, at 9-14 (some capitalization omitted).


                                     -3-
J-A22014-22



      On appeal, Appellant claims that we must vacate the PCRA court’s

dismissal order because: 1) Appellant did not receive a copy of the PCRA

court’s Rule 907 notice of intent to dismiss; 2) the PCRA court erred when it

“adopt[ed] appointed counsel’s Turner/Finley ‘no merit’ letter;” and 3) the

PCRA court erred when it concluded that Appellant’s 23 substantive issues

“are without merit and do not warrant PCRA relief.” Appellant’s Brief at 4

(some capitalization omitted).   Appellant’s claims fail and the PCRA court

properly dismissed Appellant’s patently untimely, serial PCRA petition.

      We “review an order granting or denying PCRA relief to determine

whether the PCRA court’s decision is supported by evidence of record and

whether its decision is free from legal error.” Commonwealth v. Liebel, 825

A.2d 630, 632 (Pa. 2003).

      The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.    This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b). Further, since

the time-bar implicates the subject matter jurisdiction of our courts, we are

required to first determine the timeliness of a petition before we are able to

consider any of the underlying claims. Commonwealth v. Yarris, 731 A.2d

581, 586 (Pa. 1999). Our Supreme Court has explained:

                                    -4-
J-A22014-22



        All PCRA petitions including a second or subsequent petition,
        shall be filed within one year of the date the judgment
        becomes final. The PCRA’s time restrictions are jurisdictional
        in nature. Thus, if a PCRA petition is untimely, neither this
        Court nor the trial court has jurisdiction over the petition.
        Without jurisdiction, we simply do not have the legal
        authority to address the substantive claims.

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010) (quotation

marks, citations, and brackets omitted). “Because the timeliness [of a PCRA

petition] implicates our jurisdiction, we may consider the matter sua sponte.”

Yarris, 731 A.2d at 587.

      This Court affirmed Appellant’s judgment of sentence on September 29,

2006 and the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal on June 25, 2007. Therefore, Appellant’s judgment of

sentence became final for purposes of the PCRA at the end of the day on

September 25, 2007, which was 90 days after the Pennsylvania Supreme

Court denied Appellant's petition for allowance of appeal and Appellant's time

for filing a petition for writ of certiorari to the United States Supreme Court

expired. See 42 Pa.C.S.A. § 9545(b)(3) (“A judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States . . . , or at the expiration of time for seeking the

review”); see also U.S.Sup.Ct.R. 13.1.        Under the terms of the PCRA,

Appellant thus had until September 25, 2008 to file a timely PCRA petition.

42 Pa.C.S.A. § 9545(b)(1). As Appellant did not file his current petition until

July 15, 2019, the current petition is manifestly untimely and the burden thus



                                     -5-
J-A22014-22



fell upon Appellant to plead and prove that one of the enumerated exceptions

to the one-year time-bar applied to his case.1 See 42 Pa.C.S.A. § 9545(b)(1);

Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to

properly invoke a statutory exception to the one-year time-bar, the PCRA

demands that the petitioner properly plead and prove all required elements of

the relied-upon exception).

       Here, Appellant did not even attempt to plead a valid statutory exception

to the PCRA’s one-year time-bar.           Thus, since Appellant’s PCRA petition is

manifestly untimely and Appellant did not plead any of the statutory

exceptions to the one-year time-bar, our “courts are without jurisdiction to

offer [Appellant] any form of relief.”2 Commonwealth v. Jackson, 30 A.3d

____________________________________________


1As explained above, the PCRA court dismissed Appellant’s first PCRA petition
on February 6, 2017 and, on October 10, 2019, this Court quashed, as
untimely, Appellant’s appeal from the PCRA court’s February 6, 2017 order.
See Order, 1048 WDA 2019, at 1. Therefore, Appellant’s July 15, 2019
petition is a serial petition under the PCRA.

2 Although Appellant claims that he did not receive a copy of the PCRA court’s
Rule 907 notice of intent to dismiss, this Court has held that a PCRA court’s
“failure to issue [the mandatory] Rule 907 notice is not reversible error where
the record is clear that the petition is untimely.” Commonwealth v. Zeigler,
148 A.3d 849, 851 n.2 (Pa. Super. 2016); see also Commonwealth v.
Taylor, 65 A.3d 462, 468 (Pa. Super. 2013), citing Commonwealth v.
Pursell, 749 A.2d 911, 917 n.7 (Pa. 2000) (holding that, where the PCRA
court failed to provide the petitioner with a notice of intent to dismiss the
petition, “we will not provide [the petitioner] with relief on this issue as our
independent review has determined that [the petitioner] failed to invoke the
jurisdiction of the [PCRA] court by failing to plead and prove the applicability
of the timeliness exceptions contained in 42 Pa.C.S. § 9545(b)(1)(i)–(iii)”).
In the case at bar, Appellant did not plead or prove any of the timeliness



                                           -6-
J-A22014-22



516, 523 (Pa. Super. 2011). We, therefore, affirm the PCRA court’s order,

which dismissed Appellant’s PCRA petition without a hearing.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/19/2022




____________________________________________


exceptions to the one-year time-bar. Therefore, Appellant is not entitled to a
remand for the issuance of a new Rule 907 notice.


                                           -7-